Per Curiam.
Respondent, in answer to the petition filed herein, admitted that he neglected the interests of his clients and falsely, represented to them the status of their case. The report of an Official Referee, finding that the charge of misconduct has been sustained, contains the following: “ However, the respondent’s cooperation at the hearing, his candor in admitting the truth of the charges in both his answer and testimony, and his sincere regret for his conduct are commendable. ’ ’
In view of these circumstances, the court is of opinion that a suspension for a period of three months is sufficient punishment.
The respondent should be suspended for three months.
Peck, P. J., Glennon, Dore, Cohn and Shientag, JJ., concur.
Respondent suspended for a period of three months.